The Sentinel Funds Supplement dated June 6, 2014 to the Conservative Strategies Fund Summary Prospectus dated April 11, 2014 Changes to Certain Non-Fundamental Investment Policies On or about July 1, 2014 (the “Effective Date”), subject to the effectiveness of an amendment to the Sentinel Group Funds, Inc. registration statement, certain non-fundamental investment policies of the Sentinel Conservative Strategies Fund (the “Fund”) will be modified to permit the Fund to invest without limitation in debt instruments, as discussed further below.
